NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 2/16/2022, in response to the nonfinal office action mailed 11/19/2021.
Claims 1-4, 6, 7, 9-16 and 26-28 are pending and are being allowed on the merits in this office action.  Claim 25 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections-withdrawn
The objection of claim 28 is withdrawn in view the amendment filed 2/16/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 2/16/2022.
The rejection of claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 2/16/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Joe Liebeschuetz on 3/1/2022.

The claims have been amended as follows: 
Please amend Claim 28, line 14 to recite the following:


optionally substituted aryl; and optionally substituted heteroaryl; and

Claims 1-4, 6, 7, 9-16, 27 and 27 are allowed as set forth in the amendment filed 2/16/2022.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A C-type natriuretic peptide (CNP) prodrug of the instant claims is free the prior art.
The closest art to the instant claims is Wendt et al. (U.S. 2012/0316114- previously cited).
Wendt et al. teach variants of C-type natriuretic peptide (CNP), pharmaceutical compositions comprising CNP variants, and methods of making CNP variants (abstract). In certain embodiments, fusion protein comprises a cleavable peptide linker (L1) between a CNP variant and a carrier protein or tag (e.g., peptide tag; Z carrier moiety) wherein L1 is a chemical bond (e.g., paras. [0459]-[0468]).  The CNP variants FGLKLDRIGSNSGLGC which comprises instant SEQ ID NO: 96 wherein the methionine at position 11 is substituted with asparagine.
However, Wendt et al. expressly states for better functionality the CNP variants are not PEGylated at a site (e.g., Lys10) within the cyclic domain (corresponding to Cys6 to Cys22 of CNP22-- aa positions 6-22 form the cyclic/ring structure of the CNP peptide). To prevent PEGylation at an internal site, Lys4 and/or Lys10 can be substituted with a natural or unnatural amino acid or peptidomimetic that does not contain a reactive primary amino group on a side chain, such as, e.g., Gly, Ser, Arg, Asn, Gln, Asp, Glu or citrulline (Cit) (para. [0036]).
In contrast, the instant claims specifically recite conjugation of the non-toxic carrier moiety to the CNP ring moiety the rejection of claim (e.g., within amino acids positions 6-22 of the CNP peptide).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6, 7, 9-16 and 26-28 are allowed.  
Claims 1-4, 6, 7, 9-16, 27 and 27 are allowed as set forth in the amendment filed 2/16/2022.  Claim 28 is allowed as set forth in the above examiner’s amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654